Title: From George Washington to John Jay, 5 September 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Quarters West Point Septr 5th 1779
        
        Your Excellency’s several letters of the 26th 29th & 30th have been duly received.
        The Commissary of Prisoners being absent from Camp, on business respecting his department; I cannot give Congress the satisfaction I wish on the subject of Major General Phillips’s Letter. As soon as he returns the matter shall be taken up; however, I am inclined to doubt whether there is any ground for complaint on the part of Genl Phillips and think it highly probable that the Prisoners he mentions to have been sent from Canada—have been duly accounted for—tho not in the way, which might have been most agreeable to him. With respect to Lt Col. Bellinger—he is among the Officers—summoned by the British Commissary to return to New York—Capt. Martin it is likely, is under the same circumstances. I have been always willing to exchange Major Harnage & Capt. Hawker absolutely, and the matter has remained intirely with Sir Harry Clinton. They are now among others—the subjects of Parole exchanges—and when these are settled they will be allowed to go to Rhode Island or New York, and if they are not exchanged to Virginia by Water, in the manner requested—if they wish it.
        The fresh mark of the approbation of Congress of my conduct, contained in their resolve of the 27th Ulto, is a new source of satisfaction to myself—and has a new claim to my gratitude and thanks.
        I hope the account of the Enemys reinforcement, mentioned in the Extract your Excellency has been pleased to transmit me from Mr Lee’s Letter of the 26th of April, will be found to exceed its real number. No advices that I have received of late, place the Troops which arrived with Admiral Arburthnot at more than one half of it—and some make the amount less.
        I inclose your Excellency an Extract of a letter from Genl Sullivan

of the 20th Ulto—which contains the last intelligence I have received from him. I have the honor to be With the highest respect & esteem Your Excellency’s Most Obet servant
        
          Go: Washington
        
      